1

2

3

4                                UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6

7     LAWRENCE RIDER,                                 Case No. 2:19-cv-01831-RFB-NJK
8                 Petitioner,
                                                      ORDER
9            v.
10
      JASON FRIERSON, et al.,
11
                    Respondents.
12

13

14           This action is a pro se Petition for a Writ of Habeas Corpus under 28 U.S.C.
15   § 2241 by Lawrence Rider. Rider claims that certain sex offender registration
16   requirements imposed upon him violate his federal constitutional rights. While reserving
17   judgment as to the procedural viability and merits of Rider’s Petition, the Court determines
18   that it warrants a response by Respondents. Respondents will be served with the Petition
19   and will be directed to show cause why the Writ should not be granted. See 28 U.S.C. §
20   2243.
21           IT IS THEREFORE ORDERED that the Clerk of Court is directed to add Aaron D.
22   Ford, Attorney General of the State of Nevada, as counsel for Respondents.
23           IT IS FURTHER ORDERED that the Clerk of Court is directed to electronically
24   serve upon Respondents a copy of the Petition for Writ of Habeas Corpus (ECF No. 1),
25   and a copy of this order.
26           IT IS FURTHER ORDERED that Respondents will have thirty (30) days from the
27   date of this Order to file a Notice of Appearance.
28
                                                  1
1           IT IS FURTHER ORDERED that Respondents will have sixty (60) days from the

2    date of this Order to answer or otherwise respond to the Petition.

3           IT IS FURTHER ORDERED that if Respondents file an Answer, Petitioner will have

4    sixty (60) days from the date on which the Answer is filed to file a Reply. If Respondents

5    file a Motion to Dismiss, Petitioner will have sixty (60) days from the date on which the

6    motion is filed to file a Response to the Motion to Dismiss, and Respondents will thereafter

7    have thirty (30) days to file a Reply.

8
9           DATED this 24th day of October, 2019.
10

11
                                                      RICHARD F. BOULWARE, II,
12                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
